MacLaughlin, Justice
(dissenting).
In my judgment Minn. St. c. 82 is a remedial statute intended *63for the protection of the public and should be liberally construed. As we stated in Albers v. Fitschen, 274 Minn. 375, 376, 143 N. W. 2d 841, 843 (1966), the statute was “enacted in the public interest to prevent abuses by unqualified or unreliable real estate brokers and salesmen.” To accomplish this goal the legislature broadly defined the term “real estate broker” to include anyone who:
“For another and for commission, fee or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly lists, sells, exchanges, buys or rents, manages, or offers or attempts to negotiate a sale, option, exchange, purchase or rental of an interest or estate in real estate, or advertises or holds himself or itself out as engaged in such activities.” Minn. St. 82.17, subd. 4(a).
By using this broad definition it seems clear to me that the legislature intended the term “broker” to include anyone who is primarily engaged in the business of bringing together either a prospective real estate buyer and seller or a prospective tenant and landlord.1 It also seems clear to me that this defendant is en*64gaged in the business of bringing together prospective tenants and landlords. The defendant solicits landlords to list rental vacancies with it, and then, attempts to fill these vacancies with prospective tenants from whom it extracts a fee. By doing so defendant engages in the activities of a real estate broker as contemplated by Minn. St. 82.17, subd. 4(a). The fact that defendant does not actively participate in the negotiations of the terms should not be relevant to the question of whether the act is applicable to these activities. As stated in People v. Sickinger, 79 Misc. 2d 572, 574, 360 N. Y. S. 2d 796, 799 (1974): “* * * [T]he brokerage function is exercised when parties are brought together, although the details may be worked out later without the broker.” Instead of construing the act broadly, it appears to me that the majority opinion labors to narrowly construe the statute in a manner which excludes defendant.
Further, and most importantly, it seems apparent as a matter of common sense and common experience that, as stated by the New Jersey Beal Estate Commission: “The possibility of fraud, misinterpretation and sharp or unconscionable practices [is] great in [the rental referral agency] field.” N. J. Beal Estate Comm. v. Bentex, Inc., Docket No. Cam-12679, affirmed sub nom. State v. Graham, (No. A-3052-74) (N. J. Super., App. Div., Nov. 17, 1975).2 I believe that it was the intent of the legislature to protect the renting public from “fraud, misinterpretation and sharp or unconscionable practices” in this type of business when it enacted Minn. St. c. 82. By construing the statute *65liberally instead of narrowly, the commissioner of securities would be authorized to promulgate rules and regulations, with enforcement provisions, designed to protect consumers from “sharp” practices in the rental referral business. I would hold that the statute applies to the defendant and would reversa
Yetka, Justice
(dissenting).
I join in the dissent of Mr. Justice MacLaughlin.
Maksden, Justice
(dissenting).
I agree with the views expressed by Mr. Justice MacLaughlin and join in his dissent.

 The majority suggests that a broad definition of the term “broker” would include newspapers. While newspapers through their real estate advertisements could be viewed as bringing together prospective tenants and landlords, I believe there are significant distinctions between a newspaper and defendant’s business. The real estate broker statute is aimed at regulating those who are engaged in the business of brokering. A newspaper is clearly not engaged in the business of brokering. The fact that a newspaper’s classified ads may have the effect of bringing together prospective tenants and landlords is truly incidental to the operation of the newspaper. Consequently, I do not believe it can be seriously contended that the legislature intended to regulate newspapers simply because of this incidental effect. There is no direct contract between the newspaper and a prospective tenant and it is clear in the public’s mind that there is no agency association between the newspaper and the landlords who advertise in the classified ads. Therefore, a newspaper cannot, in my judgment, be equated with defendant’s business and a broad definition of “broker” would not encompass the operation of a newspaper.


 The trial court, in its memorandum states as follows: “While it is not at issue in the instant case, it does appear that a degree of misrepresentation occurs in the newspaper advertising of the defendant after several of the witnesses testified that the inviting property advertised at a very reasonable rental turned out to be not available once they had paid their fee for the rental list.”
It seems to me, taking a broader view, that defendant’s deceptive practices are “at issue” in the instant case in the sense that the statute must be broadly construed to achieve the remedy for which it is intended.